DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2013/0332463), hereinafter referred to as Roberts, in view of Lim (US 2015/0082182), hereinafter referred to as Lim

6.	Regarding claim 1, Roberts discloses a method for providing contents, comprising: receiving, by a processor, a selection request for specific contents, from an electronic device (fig. 1-2, paragraph 21 wherein user inputs request for specific content being shared).
	However, Roberts is silent in regards to disclosing providing, to the electronic device by the processor, an episode list of a plurality of episodes which constitute the specific contents, based on the selection request for the specific contents, wherein the episode list provided to the electronic device is aligned in a predetermined manner on the electronic device, according to a contents type of the specific contents.
Lim discloses providing, to the electronic device by the processor, an episode list of a plurality of episodes which constitute the specific contents, based on the selection request for the specific contents, wherein the episode list provided to the electronic device is aligned in a predetermined manner on the electronic device, according to a contents type of the specific contents (fig. 12-13, paragraphs 198-199 wherein episode list of available content is presented to requesting device, in time order available).  Lim (paragraph 18) provides motivation to combine the references wherein a plurality of child nodes representing each sub domain which is available in the domain, the parent node, and the plurality of child nodes.  All of the elements are known.  Combining the references would yield the instant claims wherein an electronic device requesting 

7.	Regarding claim 2, Roberts discloses the method of claim 1, wherein the contents type of the specific contents is one of a first contents type and a second contents type, according to whether the specific contents have been completely uploaded or not (fig. 1-2, paragraph 48, 71 wherein uploaded available content is free, on demand, or pay per view).

8.	Regarding claim 3, Lim discloses the method of claim 2, wherein in a case in which the specific contents have been completely uploaded, the specific contents have the first contents type, and wherein the episode list of the specific contents having the first contents type is aligned in a time order, based on an uploaded time of the plurality of episodes which constitute the specific contents (fig. 12-13, paragraphs 198-199 wherein episode list of available content is presented to requesting device, in time order available).

9.	Regarding claim 4, Lim discloses the method of claim 3, wherein in a case in which there exists a specific episode which has been viewed by a specific user account which has been logged in through the electronic device, among the plurality of episodes, a specific episode item corresponding to the specific episode is arranged as a first item of the episode list (fig. 12-13, paragraphs 25 and 112 wherein sequential tree structure of available episodes of content is displayed based on user history with content).

10.	Regarding claim 5, Lim discloses the method of claim 2, wherein in a case in which the specific contents are being uploaded, the specific contents have the second contents type, and wherein the episode list of the specific contents having the second contents type is aligned in a reverse time order, based on a most-recently uploaded episode among the plurality of episodes which constitute the specific contents (fig. 1-4, paragraph 117 wherein tree structure for uploaded news will emphasize latest uploaded news first, as opposed to uploaded videos and photos)

11.	Regarding claim 6, Lim discloses the method of claim 5, wherein in a case in which the episode list is aligned in a reverse time order based on the second contents type of the specific contents, a function icon to access a specific episode among the plurality of episodes which constitute the specific contents is provided on one region of a display screen of the electronic device, and wherein the specific episode is a firstly-uploaded episode among the plurality of episodes (fig. 4-5, paragraph 163 wherein GUIs may be arranged and displayed on the right side of display and GUIs arranged by default or set by user).

12.	Regarding claim 7, Roberts discloses the method of claim 2, wherein in a case in which the specific contents have been completely uploaded, the specific contents have the first contents type, wherein in a case in which the specific contents are being (fig. 1-2, paragraph 48, 71 wherein uploaded available content is free, on demand, or pay per view)., 
and wherein in a case in which the specific contents having the second contents type are completely uploaded, the contents type of the specific contents is converted into the first contents type from the second contents type (fig. 1-2, paragraph 48 wherein free broadcast content becomes on demand or pay per view when free availability period expires).

13.	Regarding claim 8, Roberts discloses the method of claim 7, wherein in a case in which at least one of the plurality of episodes is purchased in a state where the specific contents have the second contents type, the purchased episode can be viewed for free, even if the contents type of the specific contents is converted into the first contents type from the second contents type (fig. 1-2, paragraph 48 wherein free broadcast content becomes on demand or pay per view when free availability period expires).

14.	Regarding claim 9, Lim discloses the method of claim 1, wherein the episode list includes a plurality of episode items corresponding to the plurality of episodes (fig. 12-13, paragraphs 198-199 wherein list of available episodes of content is presented to user), 
and wherein each of the plurality of episode items includes state information of a corresponding episode (fig. 11, paragraph 190 wherein content query provides source info, first web and second web, from which to receive requested content).

(fig. 2 and 7, paragraph 76 wherein user makes content selection from GUI); 
and determining, by the processor, whether a specific user account which has been logged in through the electronic device has a use right with respect to the specific episode, based on the selection of the one episode item (fig. 12-13, paragraph 112 wherein selection tree is based on user’s usage history, providing next episode for user); 
Roberts discloses in a case in which the specific user account has a use right with respect to the specific episode as a result of the determination, providing, by the processor, the specific episode to the electronic device (fig. 1-2, paragraph 71 wherein free over the air broadcast content is provided to requesting user).

16.	Regarding claim 11, Roberts disclose the method of claim 10, wherein the determining of the use right of the specific user includes checking whether the specific user account is a user account having a restricted contents use (fig. 1-2, paragraph 15 wherein API prevents non-subscribers from accessing provider content), 
and wherein in a case which the specific user account is a user account having the restricted contents use as a result of the checking, a provision of the specific episode to the electronic device used to log in the specific user account is restricted, even if the specific user account has a use right with respect to the specific episode (fig. 1-2, paragraph 15 wherein API prevents non-subscribers from accessing provider content).

17.	Regarding claim 12, Lim discloses the method of claim 10, further comprising:  in a case in which a request to view an episode different from the specific episode is received from the electronic device, in a state that the specific episode has been output to the electronic device, determining whether the specific user account has a use right with respect to the different episode (fig. 1-3, paragraph 100 wherein validity test performed on content request and database updated when necessary). 
Roberts discloses wherein the request to view the different episode is performed based on a selection of a function icon which is output together with the specific episode, on a display screen on the electronic device (fig. 1-2, paragraph 15 wherein requested content is displayed on media players).

18.	Regarding claim 13, Lim discloses the method of claim 12, wherein in a case in which the different episode has a charged product type which requires a payment of electronic money for viewing, guide information related to a time when the charged product type of the different episode is converted into a free product type is provided to the electronic device, based on a selection of the function icon for requesting to view the different episode (fig. 11-12, paragraphs 100-101 wherein content request is accompanied by token combination in order electronically pay for requested content).

(fig. 12-13, paragraphs 112 and 198-199 wherein GUI tree is formulated based on user usage history), 
and information related to at least one of the specific contents and the specific user account are provided on one region of a display screen on the electronic device, the one region being different from a region where the episode list has been provided (fig. 4-5, paragraph 163 wherein GUIs may be arranged and displayed on the right side of display and GUIs arranged by default or set by user).

20.	Regarding claim 15, Roberts discloses the method of claim 14, wherein in a case in which an episode which can be viewed by a use right allocated to the specific use right is included in the plurality of episodes, guide information indicating that the use right is available to the specific contents is included in the different one region (fig. 1-2, paragraph 12 wherein API compiles a list of available content and the status of said content, be that pay-per-view, on-demand, etc.).

21.	Regarding claim 16, Roberts discloses the method of claim 15, wherein a graphic object indicating that the use right is available is included in one region of an episode item corresponding to the episode which can be viewed by the use right, among the episode list (fig. 1-2, paragraph 12 wherein API compiles a list of available content and the status of said content, be that pay-per-view, on-demand, etc.)..

(fig. 1-2, paragraph 21 wherein user inputs request for specific content being shared).; 
and a storage unit configured to store a plurality of episodes included in the specific contents (fig. 1-2, paragraph 12 wherein system stores the audiovisual content either on the online broadcasting hub or in an external location).
However, Roberts is silent in regards to disclosing a controller configured to control the communication unit such that a plurality of items corresponding to the plurality of episodes, respectively, are provided to the electronic device, in response to the selection request, wherein an episode list provided to the electronic device is aligned on the electronic device in a predetermined manner according to a contents type of the specific contents
Lim discloses a controller configured to control the communication unit such that a plurality of items corresponding to the plurality of episodes, respectively, are provided to the electronic device, in response to the selection request, wherein an episode list provided to the electronic device is aligned on the electronic device in a predetermined manner according to a contents type of the specific contents (fig. 12-13, paragraphs 198-199 wherein episode list of available content is presented to requesting device, in time order available).  Lim (paragraph 18) provides motivation to combine the references wherein a plurality of child nodes representing each sub domain which is available in the domain, the parent node, and the plurality of child nodes.  All of the elements are known.  Combining the references would yield the instant claims wherein 

23.	Regarding claim 18, Roberts discloses a non-transitory computer-readable recording medium storing a program for providing contents, the program causing at least one processor, to perform the steps comprising:  receiving a selection request for specific contents, from an electronic device (fig. 1-2, paragraph 21 wherein user inputs request for specific content being shared).
	However, Roberts is silent in regards to disclosing providing, to the electronic device, an episode list of a plurality of episodes which constitute the specific contents, based on the selection request for the specific contents, wherein the episode list provided to the electronic device is aligned in a predetermined manner on the electronic device, according to a contents type of the specific contents.
Lim discloses providing, to the electronic device, an episode list of a plurality of episodes which constitute the specific contents, based on the selection request for the specific contents, wherein the episode list provided to the electronic device is aligned in a predetermined manner on the electronic device, according to a contents type of the specific contents (fig. 12-13, paragraphs 198-199 wherein episode list of available content is presented to requesting device, in time order available).  Lim (paragraph 18) provides motivation to combine the references wherein a plurality of child nodes representing each sub domain which is available in the domain, the parent node, and the plurality of child nodes.  All of the elements are known.  Combining the references .

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke (US 2021/0042830) discloses a user media platform server system.
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424